              Case 4:20-cv-00032-JTK Document 15 Filed 02/03/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

DONALD MORT                                                                                     PLAINTIFF

V.                                  CASE NO. 4:20-CV-00032-JTK

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                             DEFENDANT

                                                    ORDER

I.      Introduction:

         Plaintiff, Donald Mort (“Mort”), applied for disability insurance benefits on February 18,

2016, alleging a disability onset date of April 24, 2015. (Tr. at 14). The claim was denied initially

and upon reconsideration. Id. After conducting a hearing, the Administrative Law Judge (“ALJ”)

denied Mort’s application. (Tr. at 25). The Appeals Council denied his request for review. (Tr. at

1). The ALJ=s decision now stands as the final decision of the Commissioner, and Mort has

requested judicial review.

           For the reasons stated below, the Court1 affirms the decision of the Commissioner.

II.      The Commissioner=s Decision:

           The ALJ found that Mort had not engaged in substantial gainful activity since the alleged

onset date of April 24, 2015. (Tr. at 17). The ALJ found, at Step Two of the sequential five-step

analysis, that Mort had the following impairments: mood disorder, post-traumatic stress disorder,

personality disorder, degenerative disc disease of the lumbar spine with chronic pain syndrome,

knee arthritis, obesity, seizures, headaches, and hypertension. Id.

           After finding that Mort’s impairments did not meet or equal a listed impairment (Tr. at 18),

the ALJ determined that Mort had the RFC to perform work at the light exertional level, except


1
     The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
             Case 4:20-cv-00032-JTK Document 15 Filed 02/03/21 Page 2 of 4




that: (1) he could only occasionally balance, stoop, kneel, crouch, crawl, or climb ramps or stairs;

(2) he could not climb ladders, ropes, or scaffolds; (3) he could not be exposed to unprotected

heights, hazards, or dangerous moving machinery including motor vehicles; (4) he could perform

simple, routine, and repetitive work involving no interaction with the general public; and (5) he

could perform work with no more than occasional changes to the workplace setting and

supervision that is simple, direct, and concrete. (Tr. at 20-21).

        The ALJ found that Mort was unable to perform any past relevant work. (Tr. at 24). Relying

upon VE testimony, the ALJ found that, based on Mort’s age, education, work experience and

RFC, jobs existed in significant numbers in the national economy that he could perform. (Tr. at

25-26). Thus, the ALJ concluded that Mort was not disabled. Id.

III.   Discussion:

        A.    Standard of Review

        The Court=s role is to determine whether the Commissioner=s findings are supported by

substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000). ASubstantial evidence@

in this context means less than a preponderance but more than a scintilla. Slusser v. Astrue, 557

F.3d 923, 925 (8th Cir. 2009). In other words, it is Aenough that a reasonable mind would find it

adequate to support the ALJ=s decision.@ Id. (citation omitted). The Court must consider not only

evidence that supports the Commissioner=s decision, but also evidence that supports a contrary

outcome. The Court cannot reverse the decision, however, Amerely because substantial evidence

exists for the opposite decision.@ Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (quoting

Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)).




                                                  2
          Case 4:20-cv-00032-JTK Document 15 Filed 02/03/21 Page 3 of 4




        B. Mort=s Arguments on Appeal

       Mort contends that substantial evidence does not support the ALJ=s decision to deny

benefits. He does not contest the ALJ’s assessment of the record or his dispatch of the Five Step

analysis. He instead argues only that the limitation to occasional balancing precludes the RFC for

light work.

       A medical record review is not required because of the purely technical nature of Mort’s

argument. The state agency medical experts limited Mort to the full range of light work. (Tr. at 23,

127, 177). The ALJ further limited Mort posturally, including a limitation to occasional balancing.

(Tr. at 20). Mort cites to SSR (Social Security Ruling) 96-9p for his claim that a light RFC does

not allow for occasional balancing. SSR 96-9p defines balancing as “maintaining body equilibrium

to prevent falling when walking, standing, crouching, or running on narrow, slippery, or erratically

moving surfaces.” SSR 96-9p, 1996 SSR LEXIS 6. It does not say that occasional balancing in the

normal course of walking or standing would be precluded. And multiple District Court cases have

upheld decisions where the ALJ limited the claimant to light work with occasional balancing; light

work and occasional balancing are not inherently contradictory. Markey v. Berryhill, 2017 U.S.

Dist. LEXIS 90481 (W.D. Ark. June 13, 2017); Phelps v. Astrue, 2012 U.S. Dist. LEXIS 97473

(E.D. Mo. July 13, 2012); see also Archuleta v. Astrue, 2011 U.S. Dist. LEXIS 93979 (W.D. Tex.

Aug. 20, 2011). Finally, the jobs the VE identified did not even require balancing: the companion

publication to the Dictionary of Occupational Titles (“DOT”) lists balancing as “not present” for

lamp inspector and plumbing hardware assembler. Selected Characteristics of Occupations

Defined in the Revised Dictionary of Occupational Titles; DOT Nos. 706.684-086 and 723.687-

014; (Tr. at 25, 107, Doc. No. 14 p. 6). The RFC in this case is internally consistent and the ALJ


                                                 3
          Case 4:20-cv-00032-JTK Document 15 Filed 02/03/21 Page 4 of 4




did not err.

IV. Conclusion:

        There is substantial evidence to support the Commissioner=s decision to deny benefits.

The ALJ did not err in his RFC assessment. The finding that Mort was not disabled within the

meaning of the Social Security Act, therefore, must be, and hereby is AFFIRMED. Judgment will

be entered for the Defendant.

        IT IS SO ORDERED this 3rd day of February, 2021.




                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE




                                              4
